Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Applicant’s representative, Mr. Kenneth Rhim, on 10/14/2021.
As a result of this amendment, the previous double patenting rejection is being withdrawn.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
1.	(Currently Amended)  A method of rendering a frame employing ray tracing, comprising:
	receiving scene information for rendering a full frame;
	creating different partial image fields for the full frame, wherein each of the different partial image fields includes a unique set of interleaved pixels from the full frame, wherein the interleaved pixels are unmodified pixels of the full frame;
	rendering reduced-resolution images of the full frame by ray tracing at least one light path through each of the different partial image fields in parallel, wherein a first type of ray is used for a first partial image field and a second type of ray is used for a second partial image field, the first type being different than the second type; and
	providing a rendering of the full frame by merging the reduced-resolution images.



3.	(Previously Presented)  The method as recited in Claim 1, wherein the interleaved pixels are non-adjacent unmodified pixels along at least one axis of the full frame.

4. 	(Original)  The method as recited in Claim 1, wherein the unique set of interleaved pixels are sparse pixel grids that include an even field pattern and an odd field pattern of pixels of the full frame.

5.	(Original)  The method as recited in Claim 1, wherein a different processor is employed for rendering each of the reduced-resolution images.

6.	(Original)  The method as recited in Claim 1, wherein the method is performed by a single processor.

7.	(Original)  The method as recited in Claim 1, wherein the rendering includes tracing a different light path through each of the different partial image fields.

8.	(Original)  The method as recited in Claim 7, wherein the different light paths include a light path for reflection and a light path for refraction.



10.	(Original)  The method as recited in Claim 9, wherein the pixels of each of the reduced-resolution images are contiguous and the merging includes interleaving the contiguous pixels of each of the reduced-resolution images for providing the rendering of the full frame.

11.	(Original)  The method as recited in Claim 1, wherein the merging includes applying a combination of spatial and temporal filtering.
12.	(Currently Amended)  A renderer, comprising:
	interface circuitry that receives scene information for rendering a full frame; and
	a graphics processing system, coupled to the interface circuitry that separates pixels of the full frame into different partial image fields that each include a unique set of interleaved pixels, renders reduced-resolution images of the full frame by ray tracing the different partial image fields in parallel, independently applies image-space filtering to the reduced-resolution images in parallel, and merges the reduced-resolution images to provide a full rendered frame, wherein the interleaved pixels are unmodified pixels of the full frame, and a first type of ray is used for a first partial image field and a second type of ray is used for a second partial image field, the first type being different than the second type.

13.	(Previously Presented)  The renderer as recited in Claim 12, wherein the graphics processing system includes multiple GPUs, wherein each of the multiple GPUs renders at least one of the reduced-resolution images in parallel.

14.	(Previously Presented)  The renderer as recited in Claim 13, wherein each of the multiple GPUs independently applies the image-space filtering to the rendered one of the reduced-resolution images in parallel before the reduced-resolution images are merged.

15.	(Previously Presented)  The renderer as recited in Claim 12, wherein the graphics processing system includes a single GPU that renders the reduced-resolution images and merges the reduced-resolution images to provide the full frame.

16.	(Previously Presented)  The renderer as recited in Claim 12, wherein the graphics processing system employs a blur filter to merge the reduced-resolution images.

17.	(Previously Presented)  The renderer as recited in Claim 12, wherein for the rendering, the graphics processing system traces a different light path for each of the reduced-resolution images.

18.	(Original)  The renderer as recited in Claim 17, wherein one of the different light paths is for reflection and one of the different light paths is for refraction.

19.	(Original)  The renderer as recited in Claim 12 wherein a number of the reduced-resolution images and the different partial image fields is an odd number.
20.	(Currently Amended)  A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to render a frame employing ray tracing, comprising:
	rendering reduced-resolution images of a frame, in parallel, by ray tracing multiple unique sets of interleaved pixels from the frame, wherein the interleaved pixels are unmodified pixels of the frame, and a first type of ray is used for a first set of interleaved pixels and a second type of ray is used for a second set of interleaved pixels, the first type being different than the second type;
	performing image-space filtering on each of the reduced-resolution images in parallel; and
	providing a rendering of the frame by merging the reduced-resolution images after the image-space filtering.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method, a renderer, and a computer program product configured to render a full frame by merging partial image fields of the full frame, wherein each partial image field comprises a unique set of interleaved, unmodified pixels from the full frame, and is rendered by ray tracing at least one light path through it, wherein a first type of ray is used for a first partial image field and a second type of ray is used for a second partial image field, the first type being different than the second type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613